*338
ORDER

PER CURIAM.
Michael Watts appeals after sentencing on charges of assault first degree, robbery first degree and armed criminal action. He also appeals denial of Rule 29.15 post conviction relief without an evidentiary hearing. No direct appeal issue was briefed. Accordingly, the sentences are affirmed. State v. O’Brien, 857 S.W.2d 212, 215 n. 1 (Mo. banc 1993).
The trial court record supports denial of post conviction relief. The only issue argued by defendant is ineffective assistance of counsel for failure to strike a venireperson. The venireperson stated her ability to be a fair and impartial juror. An extended opinion would have no precedential value. The order denying relief is affirmed. Rule 84.16(b).